Citation Nr: 1015645	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
status post total arthroplasty of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 
1973 and from August 1990 to December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2005 decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A Travel Board hearing was held on February 23, 2010, at the 
St. Petersburg RO before Kathleen Gallagher, a Veterans Law 
Judge (VLJ).  The VLJ was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A §7107(c) (West 
2002 & Supp. 2009) and is rendering the determination in this 
case.  A transcript of the testimony is in the claims file.

The Board notes that the Veteran was granted a disability 
evaluation of 100 percent after undergoing a total left 
shoulder arthroplasty in August 2007.  This disability 
evaluation was effective from August 10, 2007 to October 1, 
2008.  Therefore, this decision will not affect this time 
period.  

In his June 2006 substantive appeal, the Veteran maintained 
that a clear and unmistakable error had been made in 
reviewing the medical evidence.  He specifically noted that 
hospital records dated from February 10-13, 2003, the dates 
he underwent a left glenoid replacement in a total shoulder 
arthroplasty, were missing from the claims file.  In the June 
2008 VCAA notice concerning the Veteran's claim for service-
connected compensation for unemployability and his right 
shoulder condition, the RO asked that the Veteran be more 
specific with respect to where the error occurred and what he 
disagreed with.  The Veteran did not respond to the RO's 
requests for additional and more specific information.  
During his Travel Board hearing, it was agreed that the sole 
issue under appeal was entitlement to a rating in excess of 
50 percent for status post total arthroplasty of the left 
shoulder, and the Veteran has not contended otherwise.  
Therefore the issue of whether a clear and unmistakable error 
occurred is not before the Board.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is in receipt of the maximum schedular 
evaluation for replacement of the major shoulder, ankylosis 
of scapulohumeral articulation, and impairment of the 
clavicle or scapula, and his left shoulder does not have loss 
of the head of the humerus (flail shoulder).  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
status post total arthroplasty of the left shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5051, 5200-5203.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in March 2005. He was sent a letter in March 
2005 which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the adjudication of the 
claim in June 2005, and therefore there was no defect with 
regard to the timing of the notice as to these requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the claimant was not informed, until a 
June 2006 letter was issued, that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in the April 
2008 and July 2008 supplemental statement of the case, and 
therefore any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA and private treatment 
records, and by affording VA examinations with respect to his 
claim for an increased disability rating for his status post 
total left shoulder arthroplasty in July 2006 and August 
2008.  Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

The Board finds the July 2006 VA opinion to be inadequate as 
the Veteran's claims file was unavailable for review.  
However, the Board finds the August 2008 VA examination to be 
adequate.  The examiner reviewed the Veteran's claims file as 
well as all pertinent evidence of record, conducted a 
physical examination of the Veteran's shoulders and addressed 
the rating critera relevant to rating the disability in this 
case.  In addition, the Veteran was also provided the 
opportunity to testify before the Board in February 2010.  VA 
has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal



II.	Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of a disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

The Veteran is currently assigned a 50 percent disability 
evaluation for his status post total left shoulder 
arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5051.  The record reflects that the Veteran has had a total 
of four procedures on his left shoulder after injuring his 
shoulder during service in 1972.  Specifically, the Veteran 
underwent a Bristow procedure in 1979, a hemiarthroplasty of 
the left shoulder in February 2001, a left glenoid 
replacement in February 2003, and a total arthroplasty of the 
left shoulder in August 2007.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, minor, as opposed to major, 
shoulder disability ratings are applicable.  38 C.F.R. § 
4.69.  

Under Diagnostic Code 5051, a 100 percent rating is assigned 
for one year following implantation of a prosthesis in the 
shoulder, for either the major or the minor upper extremity.  
When there are chronic residuals consisting of severe, 
painful motion or weakness in the affected extremity, a 50 
percent disability rating is assigned for the minor arm.  
This is the maximum schedular rating assignable after the 
one-year period following surgery. A 20 percent evaluation is 
the minimum assigned rating.

A prosthesis is defined as an artificial substitute for a 
missing body part, such as an upper limb, lower limb, eye, or 
tooth, used for functional or cosmetic reasons or both.  See 
Dorland's Illustrated Medical Dictionary 1522 (30th Ed., 
2000).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Veteran is not entitled 
to an increased evaluation for his status post total left 
shoulder arthroplasty.  The record in its entirety reflects 
that the Veteran underwent shoulder surgery in February 2001 
and February 2003, and was assigned a 100 percent disability 
evaluation effective from February 26, 2001 to April 1, 2002, 
and from February 10, 2003 to April 1, 2004.  He was 
thereafter assigned a 40 percent disability evaluation 
following these yearly periods.  In the June 2004 Rating 
Decision, the Veteran's disability evaluation was raised to 
50 percent, effective April 1, 2004.

In this regard the Board notes that the Veteran underwent a 
total arthroplasty in his left shoulder in August 2007, and 
was assigned a 100 percent disability evaluation effective 
from August 10, 2007 to October 1, 2008.  He was thereafter 
assigned a 50 percent disability evaluation.  Thus, he was 
assigned a 100 percent disability evaluation for the year 
following the implantation of the prosthesis in accordance 
with Diagnostic Code 5051.  A 50 percent disability 
evaluation following the one-time period represents the 
maximum scheduler evaluation under that diagnostic code, and 
a higher evaluation is not available under Diagnostic Codes 
5200 (ankylosis of scapulohumeral articulation), 5201 
(limitation of motion of the arm), and 5203 (impairment of 
the clavicle or scapula).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5201, 5203.  Consequently, an increased 
evaluation is not warranted under those diagnostic codes.  

The Board does observe that a 70 percent disability 
evaluation is contemplated under Diagnostic Code 5202 when 
there is other impairment of the humerus with loss of head 
(flail shoulder).  However, the medical evidence of record 
does not show the Veteran to have such symptomatology.  
Indeed, neither the July 2006 or August 2008 VA examiner 
indicated that there was any deformity of the Veteran's left 
shoulder or loss of bone or part of a bone.  As such, the 
Veteran has not been shown to have met the criteria for an 
increased evaluation under Diagnostic Code 5202.  

The Board has also considered, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Veteran is already assigned the 
maximum scheduler evaluation under Diagnostic Code 5051.  In 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the Veteran's current 
claim.  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an increased 
evaluation for his status post total left shoulder 
arthroplasty.  

III.	CONCLUSION

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the RO has 
already granted the Veteran's claim for total disability 
based on individual unemployability, as reflected in the 
January 2009 rating decision.  The Veteran's claim of 
entitlement to individual unemployability was granted 
effective from April 19 2007 to August 10, 2007 and 
discontinued from August 10, 2007 to October 1, 2008, because 
the Veteran was awarded a 100 percent disability evaluation 
during this time.  Thereafter, the entitlement to individual 
unemployability was resumed effective October 1, 2008.  Since 
the application of the regular scheduler standards has 
resulted in a total rating, referral of this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation need not be considered.  


ORDER

An evaluation in excess of 50 percent for status post total 
arthroplasty of the left shoulder is denied.  





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


